Citation Nr: 0824204	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to April 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2008 a 
videoconference hearing was held before the undersigned; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

A VA psychiatric examination in August 2002 and Vet Center 
records reflect diagnoses of PTSD; however, the evidence 
currently of record does not include credible corroborating 
evidence of an inservice stressor.  The veteran served in 
Vietnam from August 1971 to March 1972 with a military 
occupational specialty of equipment repairman; there is no 
record of his engaging in combat.  While most of the 
veteran's alleged stressors are too vague or unspecific to be 
verified, he testified before the undersigned that while he 
was stationed with the 10th Chemical Company of the 101st 
Airborne at Phi Bui in approximately January or February 
1972, a perimeter breach at the camp resulted in the deaths 
of three or four enemy fighters.  As this alleged stressor 
appears to be an event capable of verification through 
military records deemed constructively of record, and such 
verification would constitute new and material evidence 
sufficient to reopen his claim, an attempt to verify it is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for verification 
of the perimeter breach attack alleged by 
the veteran.  He must assist the RO in 
this matter by providing any further 
identifying information necessary.

2.  The RO should then make a 
determination as to whether or not the 
veteran was exposed to a stressor event in 
service (and if so, identify the stressor 
event and the evidence for this). 

3.  If (and only if) a stressor event in 
service is corroborated, the RO should 
arrange for the veteran to be examined by 
a psychiatrist to determine if he has PTSD 
based on such stressor event.  In such 
event, the RO must advise the examiner as 
to what stressor event(s) is/are verified, 
and provide the veteran's claims file to 
the examiner for review.  Upon review of 
the claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether or not the veteran 
has a medical diagnosis of PTSD based on a 
verified stressor event in service in 
accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must identify the 
stressor event and symptoms which support 
such diagnosis.  The examiner must explain 
the rationale for all opinions given. 

4.  The RO should then readjudicate the 
claim (including de novo if new and 
material evidence is found received).  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC, and afford 
the veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

